DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3 and 11 are objected to because of the following informalities:  the percentage ranges “85- - 95%” should read “85%-95%” and “15-5%” should read “5%-15%”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the term “polycarb” appears to be in error and should read “polycarbonate”, since the claims and specification only refer to polycarbonate and never polycarb.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  “immobilised” should read “immobilized”.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “defines a space that is appropriate for inserting a shin guard” is unclear, since we do not know the metes and bounds of what the space needs to be to be “appropriate”. Does appropriate correspond to the shape of the shin guard and therefore the space, or does 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “in correspondence with the tibia of the leg of which it is placed” is unclear since we do not know what “it” is referring to, does this refer to the guard, the coating, the leg of the wearer, or some other structure? 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “protecting this area of the leg” is referring to. Is this the tibia or another area of the leg?


Claims 4, 6, 7, 12, 14, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “the lower part and outer face thereof in support areas of the foot in a shoe” requires of the sock structurally. What area of the sock would this cover? What are the support areas of the foot in a shoe? Applicant should point out what portions of the sock the silicone prints are located on in relation to the sock structure, with all the sock structures being properly identified and presented 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “in correspondence with an athlete’s tibia” and “defines a space that is appropriate for inserting therein a shin guard which remains immobilized in an operating positon, protecting this area of the leg while an athlete is practicing sport” should include the language “configured to”, “adapted to”, “dimensioned to”, “sized to”, “when worn” or other similar language to overcome these rejections.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Littzi (US 2005/0076421).
In regard to claim 8, Littzi teaches a shin guard sock (athletic sock: 100) for protecting a shin of a user (paragraph 0001), the shin guard sock comprising: a sock (100); and a pocket-type compartment (pocket: 114) provided on the inside of said sock (paragraph 0017), wherein said pocket-type compartment is open at one end (paragraph 0018), said pocket-type compartment is made up of a fabric fixed by heat sealing to said sock (paragraph 0016 details pocket is made of resilient material such as Lycra and attached to sock: paragraph 0017; it is noted that the pocket being heat sealed to the sock is a product-by-process limitation see MPEP 2113, which details that the method of making the device is not required of the prior art, if the prior art teaches all of the structure as claimed), and said pocket-type compartment (114) defines a space that is appropriate for inserting therein a shin guard (shin guard: 120; see figure 4 and paragraph 0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 5, 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littzi (US 2005/0076421) in view of Dodd (US 2006/0179538) and Schwanke et al. (US 2017/0291097).
In regard to claims 1 and 9, Littzi teaches a shin guard sock (athletic sock: 100) for protecting a shin of a user (paragraph 0001), the shin guard sock comprising: a sock (100); and a pocket-type compartment (pocket: 114) provided on the inside of said sock (paragraph 0017), wherein said pocket-type compartment is open at one end (paragraph 0018), said pocket-type compartment is made up of a fabric fixed by heat sealing to said sock (paragraph 0016 details pocket is made of resilient material such as Lycra and attached to sock: paragraph 0017; it is 
However, Littzi fails to teach the shin guard having three protective layers: an internal layer made of a thermoplastic polymer which is in contact with the compartment on the inside of the sock; an external layer made of a polycarbonate; and an external coating made of polyurethane elastomer sprayed onto the polycarbonate, which is in contact with the inner face of the sock in the front area thereof, in correspondence with the tibia of the leg on which it is placed.  
Dodd teaches a shin guard made of two protective layers, an external layer (core member: 31) made of a polycarbonate (paragraph 0031); and an external coating made of polyurethane elastomer sprayed onto the polycarbonate (figure 10, identifier 13 is an elastomeric polyurethane: paragraph 0028, it is noted that the sprayed onto limitation is a product-by-process limitation whereby if the prior art teaches all of the final apparatus structure the method of applying/manufacturing the coating is not needed to be taught by the prior art to read teach the structure of the claim: see MPEP: 2113), which is in contact with the inner face of the sock in the front area thereof, in correspondence with the tibia of the leg on which it is placed (paragraph 0037 and Figures 1, 2 and 10).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shin guard of Littzi with the shin guard structure of Dodd, since the 
 With respect to the limitation that the shin guard has an internal layer made of a thermoplastic polymer which is in contact with the compartment on the inside of the sock.
 Schwanke et al. teaches a guard arrangement having multiple layers, wherein the core layer is a polycarbonate shell (paragraph 0043) and the polycarbonate shell is covered on its internal side by a resilient foam portion (paragraph 0044), wherein the resilient foam portion is EVA or TPU (paragraph 0044). The internal layer of the shin guard of Schwanke et al. would be in contact with the inside of the compartment on the sock as taught by Littzi (see figures 1, 3 and 4).
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shin guard of Littzi and Dodd with the internal EVA foam material as taught by Schwanke et al., since the shin guard of Littzi and Dodd having an internal EVA foam layer would provide a shin guard with a resilient foam portion that cushions the interior side of a polycarbonate shell while diffusing impact forces (see Schwanke et al.: paragraph 0044).

 	In regard to claims 5 and 13, the combined references teach wherein the thermoplastic polymer is ethylene-vinyl acetate (Schwanke et al.: paragraph 0044). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the shin guard of Littzi and Dodd with the internal EVA foam material as taught by Schwanke et al., since the shin guard of Littzi and Dodd having an internal EVA foam layer would provide a shin guard with a resilient foam portion that cushions the interior side of a polycarbonate shell while diffusing impact forces (see Schwanke et al.: paragraph 0044).

Claims 2-3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littzi (US 2005/0076421), Dodd (US 2006/0179538),  Schwanke et al. (US 2017/0291097) as applied to claims 1, 8 and 9 above, and further in view of CEP, The Intelligent Sportswear (NPL compression sock cited in IDS dated 09/25/19).
 	Littzi, Dodd, and Schwanke et al. fail to teach the sock being a compressive elastic clothing item having a composition of 85%-95% polyamide and 5%-15% elastane.
 	In regard to claims 2-3 and 10-11, CEP teaches a sock with compression and having a composition of 85%-95% polyamide and 5%-15% elastane (see material composition and description of NPL detailing the sock being compressive and being 85% polyamide and 15% elastane/spandex).
 	It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sock of Littzi being a compression sock with a polyamide and elastane mix, since the sock of Littzi having compressive properties and being made of a compressive material would provide a sock that not only retains a shin guard but also provides support and circulation benefits to the user’s leg.


Claims 6-7 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littzi (US 2005/0076421), Dodd (US 2006/0179538),  Schwanke et al. (US 2017/0291097), and CEP, The Intelligent Sportswear (NPL compression sock cited in IDS dated 09/25/19) as applied to claims 2-3 and 10-11 above, and further in view of McCuaig (WO2017/085514).
 	Littzi, Dodd, Schwanke et al., and CEP fail to teach the sock having silicone prints on the lower and outer face to support the foot in a shoe.
 	

 It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sock of Littzi with the silicone prints as taught by McCuaig since the sock of Littzi provided with silicone prints on the bottom portion would provide a means to stabilize the sock within footwear during use to avoid slippage during athletic activities (see page 1, paragraph 3 of McCuaig).

Claims 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Littzi (US 2005/0076421), Dodd (US 2006/0179538), Schwanke et al. (US 2017/0291097) as applied to claims 1, 8 and 9 above, and further in view of McCuaig (WO 2017/085514).
 	Littzi, Dodd, and Schwanke et al. fail to teach the sock having silicone prints on the lower part of the sock to provide support in a shoe/footwear.
 	In regard to claims 4 and 12, McCuaig teaches a sock for practicing sports, wherein the lower part of the sock has silicone prints to support the sock in a shoe (page 1, paragraph 3 detailing support in a shoe, page 7, paragraph 007 and 009 detailing the silicone material and means for attachment).  
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the sock of Littzi with the silicone prints as taught by McCuaig since the sock of Littzi provided with silicone prints on the bottom portion would provide a means to stabilize the sock within footwear during use to avoid slippage during athletic activities (see page 1, paragraph 3 of McCuaig).

Conclusion
and can be found cited in PTO-892 form submitted herewith. The cited prior art to Castiglia (US 4,306,315) and Busi (WO 2010/140177) are of particular relevance to the claimed invention teaching socks with interior pockets to hold shin guards.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732